FERGUSON, Judge.
Parkway General Hospital brought this action against Luis Yambo to recover payment for medical services rendered. Yam-bo filed an answer and third party complaint against his employer, Southern Wine and Spirits, Inc., and its group health insurance carrier General American Life Insurance Co. Parkway filed a motion for summary judgment against Yambo. Thereafter Yambo filed a motion for summary judgment which was granted against General American.on a determination by the court that General American was liable to Yambo for his debt to Parkway. General American’s resistance to the summary judgment on the grounds that there were material issues of law and fact was unsuccessful. An appeal ensued.
Yambo, as appellee, filed in this court a “confession of error” asserting that the judgment against General American was prematurely entered in that no judgment had yet been entered fixing Yambo’s obligation to Parkway. Thereupon this court, by clerk’s order, reversed the final summary judgment against General American.
On remand the trial court heard and granted Parkway’s motion for summary judgment. The court then granted summary judgment for General American from which this appeal is taken.
We have carefully reviewed the pleadings, affidavits, depositions, and worker’s compensation orders filed herein. As contended by both parties, though at different stages of the proceedings, there are genuine issues of law and material fact which preclude entry of summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966); State Farm Mutual Insurance Co. v. Zisook, 393 So.2d 1191 (Fla. 3d DCA 1981); Perez, II v. City of Miami, 358 So.2d 1132 (Fla. 3d DCA 1978); Villa v. Nationwide Mutual Insurance Co., 354 So.2d 122 (Fla.3d DCA 1978); Reflex, N. V. v. The UMET Trust, 336 So.2d 473 (Fla. 3d DCA 1976).
Reversed and remanded for further consistent proceedings.